Citation Nr: 0528248	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as secondary to service-connected bronchial asthma, 
and if so, whether service connection should be granted.

2.  Entitlement to an increased disability evaluation for 
service-connected bronchial asthma, currently evaluated as 
thirty (30) percent disabling. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973, and from March 1977 to October 1985. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for an 
anxiety disorder and an increased rating for bronchial 
asthma, evaluated as 30 percent disabling.  The veteran was 
notified of this decision in a letter dated July 25, 2002.  
He filed a notice of disagreement (NOD) on July 21, 2003.  
The RO issued a statement of the case (SOC) on November 12, 
2003.  Thus, the veteran had sixty (60) days - or until 
Monday, January 12, 2004 -- within which to file a timely 
substantive appeal.  His VA Form 9 was received by the RO on 
January 21, 2004.  There was no postmark with the form.  
Therefore, by operation of 38 C.F.R. § 20.305(a), the VA Form 
9 is presumed filed on Tuesday, January 13, 2004.  The RO, 
however, accepted this form as a timely substantive appeal.  
As the presumed date of filing is only the day after the time 
limit expired, the Board, too, will accept the substantive 
appeal as timely, rather than dismiss the appeal on the 
technical basis of untimeliness or inadequacy of the 
essentially blank VA Form 9.  See Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (Board may waive filing of substantive 
appeal).  

The veteran declined to testify at a Board hearing in 
connection with his appeal.  See VA Form 9.  


FINDINGS OF FACT

1.  In a July 1973 rating decision, the RO denied an original 
claim of entitlement to service connection for anxiety 
reaction, claimed as a nervous condition.  The RO confirmed 
its denial in February 1974.  The Board denied the claim in 
May 1974.

2.  In October 1993, the RO denied service connection for 
insomnia, claimed as secondary to bronchial asthma.  In 
November 1996, the RO decided that no new and material 
evidence was received to reopen the claim of entitlement to 
service connection for an acquired mental disorder, claimed 
as insomnia and as secondary to asthma.  The veteran was 
notified of his appeal rights in November 1996, but did not 
initiate appeal.

3.  In September 2001, the veteran sought to reopen his 
psychiatric disorder claim.  Following the July 2002 RO 
denial of the claim, he perfected an appeal of this issue to 
the Board.       

4.  Evidence of record since November 1996, on the issue of 
service connection for an acquired psychiatric disorder, is 
either cumulative or redundant of the evidence of record at 
the time of the last prior final denial; and it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  

5.  Bronchial asthma is manifested by no more than mild 
symptomatology with pulmonary function test (PFT) results no 
worse than FEV-1 of 56-71 percent predicted, or FEV-1/FVC of 
56-70 percent, or administration of daily inhalational or 
oral bronchodilator therapy, or use of inhalational anti-
inflammatory medication.


CONCLUSIONS OF LAW

1.  The November 1996 RO confirmation of prior denial of 
service connection for an acquired psychiatric disorder, 
characterized or claimed at various times as nervous 
condition, insomnia, and anxiety reaction, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2004).

2.  No new and material evidence has been received since 
November 1996 with respect to the claim of entitlement to 
service connection for an acquired psychiatric disorder, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  The criteria for a disability rating higher than 30 
percent for service-connected bronchia asthma are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Acquired Psychiatric Disorder

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff''g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final unless the veteran initiates further review by 
expressing disagreement with the denial within one year after 
the date of notice thereof.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a) (2005), 20.302, 20.1103 (2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  As for the second step, if VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in September 2001.  Service connection for anxiety 
reaction, claimed as a "nervous condition," was initially 
denied in July 1973, and the RO denial was confirmed in 
February 1974.  On appeal, the Board denied the claim in May 
1974.  Almost two decades later, the veteran attempted to 
reopen what apparently was the same claim, but characterized 
as insomnia.  In October 1993, the RO denied service 
connection for insomnia, claimed as secondary to bronchial 
asthma, for which service connected was established in a May 
1986 rating decision.  In November 1996, the RO determined 
that no new and material evidence was received to reopen the 
claim of entitlement to service connection for an "acquired 
mental disorder," claimed as insomnia and as due to asthma.  
The veteran was notified of his appeal rights in November 
1996, but did not initiate appeal.

In September 2001, the veteran sought to reopen his 
psychiatric disorder service connection claim, again 
purported to be secondary to asthma.  Following the July 2002 
RO denial of the claim, he perfected an appeal of this issue 
to the Board.  Based upon the above, with no initiation of 
appeal of the November 1996 RO decision, the 1996 decision is 
the operative rating action for the purposes of determining 
whether new and material evidence has been submitted 
thereafter on the issue of service connection for an acquired 
psychiatric disorder.

In this connection, the Board is aware that previous denials 
varied the way in which the claim was characterized - that 
is, for "nervous condition," "anxiety" or "insomnia."  
Insomnia may be a symptom or manifestation, as opposed to a 
disorder in and of itself.  In any event, the Board has 
carefully reviewed the entire record and prior claims history 
to determine whether the September 2001 claim or prior claims 
presented distinct and separate disorders or disabilities.  
This does not appear to have been the case.  Rather, here, 
the veteran appears to have sought service connection at 
various times for what, in essence, is a psychiatric disorder 
service connection claim, but characterized differently at 
different times.  On this point, the Board observes that 
reliance upon a new or different theory as to etiology (here, 
that the contention that "secondary service connection" is 
in order following grant of service connection for bronchial 
asthma - see October 1993 rating decision) is insufficient to 
transform a previously denied and final claim to a separate 
and distinct, or new, claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997) (notwithstanding nomenclature and varied 
etiology of the claimant's "lung condition," whether 
characterized to include bronchitis, chronic obstructive 
pulmonary disease, or as lung disorder due to asbestos 
exposure, the claimed disorder is essentially the same).  


That said, in the instant claim, the veteran is still 
required to present new and material evidence before the 
Board can reopen his psychiatric disorder claim.  Evidence 
added to the record since November 1996 includes the 
veteran's lay statements to the effect that he believes 
service connection is warranted, VA outpatient medical 
treatment records, and May 2002 VA compensation and pension 
"respiratory disorders" examination (C&P) report.  These 
records are new in the sense that they were not of record as 
of November 1996.

In order to reopen a previously denied and final claim, the 
evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, present a 
reasonable possibility of substantiating the claim.  On the 
one hand, this does not present a particularly onerous 
standard for the veteran.  However, the evidence must be 
carefully reviewed to determine whether, even if new in the 
sense that they document more contemporaneous medical 
records, it is not cumulative or redundant of "old" 
evidence and relates to an unestablished fact needed to 
substantiate the claim.  

Here, the Board finds that the new evidence does not rise to 
the level of materiality consistent with the governing "new 
and material evidence" standard.  In this connection, it is 
probative that the key basis for denial of the original 
"nervous condition" service connection claim that anxiety 
reaction noted in service was rooted in a passive-aggressive 
personality disorder, and that anxiety did not undergo 
aggravation during active duty.  See May 1974 Board decision.  
Thus, an important concern in this case is whether new 
evidence is factually contrary to prior basis for denial.  In 
other words, if, for instance, new evidence indicates that 
chronic aggravation of anxiety symptoms might have taken 
place in service even if the veteran did enter service with a 
personality disorder, or that what was then characterized as 
a personality disorder might actually have been an acquired 
psychiatric disorder first manifested in active service as 
anxiety reaction, then the Board clearly would find there is 
new and material evidence.  In such circumstances, not 
reopening the claim would result in fundamental unfairness to 
the veteran.  

Here, however, the new evidence added to the record merely 
reiterates the veteran's long-standing contention that he 
believes service connection is warranted, and this contention 
is based solely upon his filing of the September 2001 claim, 
in which he reiterated prior allegation that secondary 
service connection is warranted.  As for the VA medical 
records, they are sparse and largely concern recent treatment 
or testing for asthma.  They do not concern psychiatric 
treatment or diagnosis at all.  The recent C&P examination 
report, too, concerns only the extent of asthma, and it was 
obtained because the veteran filed a claim seeking and 
increased rating for bronchial asthma (discussed separately 
below).  The C&P report discusses nothing about nervousness, 
insomnia, anxiety, or any psychiatric problems; nor does it 
provide any information as to whether service-connected 
asthma might have triggered or caused the purported 
psychiatric problems.  In this connection, it is important to 
note that, even before the veteran filed his original asthma 
service connection claim in November 1985, he had sought 
service connection for psychiatric disorder.  It appears 
that, after service connection was granted for asthma in May 
1986, the veteran had another means by which to seek service 
connection for psychiatric problems even though nothing in 
the medical records before of after 1985 suggests any 
etiological relationship between any 
service-connected disability and the purported psychiatric 
problems.  

In light of the foregoing, the Board finds that "new" 
evidence added to the record after November 1996 does not 
rise to the level of materiality consistent with the 
38 C.F.R. § 3.156(a)(2005) standard to permit reopening of 
the claim.  Based upon the above, the Board does not have 
jurisdiction to evaluate the underlying service connection 
claim.  The prior denial remains in effect.  

II.  Increased Evaluation - Bronchial Asthma

Service connection for bronchial asthma has been in effect 
since the issuance of a May 1986 rating decision.  A 30 
percent rating was assigned effective in October 1992 for 
this disability.  See July 1993 rating decision.  In cases 
such as this, where appeal stems not from an initial rating 
assigned coincident to the grant of service connection, the 
primary concern for the Board is the current extent of the 
disability, consistent with Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (The present level of disability is of primary 
concern in a claim for an increased rating; the more recent 
evidence is generally the most relevant in such a claim, as 
it provides the most accurate picture of the current severity 
of the disability.).  Accordingly, while the Board considers 
all evidence of record pertinent to asthma consistent with 
general provisions requiring it to consider the whole 
recorded history (see 38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991)), the main focus must 
necessarily be on evidence relevant to asthma dated near and 
after September 2001, when the most recent increased rating 
claim was filed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2005).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

As for diagnostic or rating criteria applicable to bronchial 
asthma, under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2005), 
a 30 percent evaluation is assigned for bronchial asthma 
manifested by FEV-1 of 56-70 percent predicted, or; FEV-1/FVC 
of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  The next higher rating of 60 percent requires 
evidence of FEV-1 of 40-55 percent predicted, or; FEV-1/FVC 
of 40-55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
assigned with evidence of FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

The evidence submitted in support of this claim includes VA 
outpatient medical treatment records and the May 2002 VA C&P 
"respiratory disorders" examination report.  First, the VA 
medical records, in sum, document several visits to a VA 
medical facility between mid-2001 and mid-2002 with 
complaints of intermittent asthma episodes manifested by 
wheezing and congestion.  They indicate treatment with 
medication and respiratory/inhalation therapy.  More 
specifically, they document two visits from mid to late 2001, 
and four visits between March and June 2002.  No evidence of 
visits for therapy early in 2002, or after mid-2002, is 
documented.  It is noted that one of the key criteria for the 
next higher rating of 60 percent under Diagnostic Code 6602 
is, at minimum, monthly visits to a doctor for asthma 
episodes.  This is not shown.  

The Board acknowledges that, during the May 2002 C&P 
examination, the veteran reported frequent asthma attacks and 
frequent absences from work due to such attacks.  While the 
Board concedes that the veteran apparently did visit VA and 
private medical facilities for asthma symptoms, the records 
of such care pre-date September 2001, and, for the most part, 
by many years.  Also, as for the veteran's report that he has 
missed work frequently due to asthma, absence from work due 
to medical reasons is not documented in medical records dated 
from mid-2001 forward.  Again, as stated above, the records 
of treatment within the time period pertinent to this appeal 
are dated within approximately a one-year period and do not 
document frequent visits due to asthma attacks.     

As for pulmonary function test (PFT) results, those obtained 
in June 2002 at a VA facility reflect FEV-1 of 97 percent 
predicted, FEV-1/FVC of 90 percent predicted, and the report 
of two medical doctors interpreting the PFT results to show 
"mild obstructive ventilatory impairment, responsive to 
bronchodilator therapy with associated moderate air trapping 
and increased airway resistance."  A 60 percent rating 
requires FEV-1 of 40-55 percent predicted, or FEV-1/FVC of 
40-55 percent.  The June 2002 results would indicate markedly 
better respiratory functioning than as contemplated under 
criteria for a 60 percent rating.  Thus, the criteria for a 
60 percent rating are not met based upon PFT results.        

Finally, a 60 percent rating could be assigned with evidence 
of intermittent (minimum three annually) courses of systemic 
corticosteroids.  Neither the VA medical records nor the May 
2002 C&P report indicates that any systemic corticosteroids 
were administered during the time period pertinent to this 
appeal, although oral and inhalational bronchodilator therapy 
appears to have been administered.     

Based upon all of the foregoing, the Board does not have 
before it factual bases upon which to grant a schedular 
rating higher than 30 percent already in effect under 
Diagnostic Code 6602.  Consistent with Schafrath and other 
Part 4 regulations, the Board has considered whether another 
Diagnostic Code or other regulatory provision(s) would be 
more closely analogous to the disability at issue or which 
would permit the Board to assign a higher schedular rating, 
but does not find any such Code or provision(s).  Thus, the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).    

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an April 2002 letter sent 
before the issuance of the July 2002 rating decision, the RO 
notified the veteran of the basic elements of a successful 
service connection claim (psychiatric disorder), which 
includes relevant incident or injury in service; current 
manifestation of the disorder; and a cause-effect 
relationship between the two.  As for what evidence is needed 
as to the asthma increased rating claim, the July 2002 rating 
decision and Statement of the Case (SOC) set forth the 
specific diagnostic criteria applicable to the claim.  The 
SOC also set forth the basic regulation governing a secondary 
service connection claim in light of the veteran's contention 
that psychiatric problems are due to asthma, and it discussed 
the rationale for why a favorable resolution is not warranted 
as to either issue.  The April 2002 letter specifically 
referred to both issues on appeal and explained that, if the 
veteran provides information about the sources of evidence or 
information pertinent to the claim by, for instance, 
identifying the medical care providers who treated the 
veteran for claimed disabilities, then VA would make 
reasonable efforts to obtain the records from the sources 
identified.  As for the "fourth element," the SOC cited 
38 C.F.R. § 3.159, which provides, in part, that VA must 
inquire the veteran to submit any evidence in his possession 
that is pertinent to the claim.  Also, because the SOC cited 
38 C.F.R. § 3.159 in its entirety, the veteran was notified 
that he could submit private medical records, employment 
records, or other non-VA medical records to substantiate his 
claim, and that he himself ultimately bears the 
responsibility for substantiating his claim notwithstanding 
VA's duty-to-assist obligations. 

The Board acknowledges that full VCAA notification was not 
accomplished until after the issuance of the July 2002 rating 
decision upon which this appeal is based.  The Board finds no 
prejudicial error resulted as a result of this timing defect.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  

During the appeal period, the veteran had full notice of his 
rights and VA obligations under VCAA.  Moreover, given the 
history of multiple prior increased rating claims he had 
filed based upon asthma and numerous attempts to reopen the 
psychiatric claim, it would be unreasonable to conclude he 
did not understand at all that evidence, in particular 
medical evidence, must, basically, show that the disability 
has worsened in order to obtain a higher compensation rate, 
and that new and material evidence is needed to reopen a 
denied service connection claim.  In this connection, it is 
noted that, even before July 2002, through the issuance of a 
November 1996 rating decision, the veteran was notified that 
"new and material" evidence cannot be cumulative, and be 
"relevant and probative of the issue at hand," and that 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome [of the 
psychiatric disorder claim]."  (The Board acknowledges that 
the quoted language from the 1996 rating action does not 
literally cite the 38 C.F.R. 
§ 3.156(a) then in effect; this regulation was amended 
shortly before the veteran filed the September 2001 claim to 
reopen, and as such, the new version, discussed in Section I 
of this decision, applies to this claim.  Nonetheless, in the 
Board's opinion, the new version of 38 C.F.R. § 3.156(a) did 
not radically alter the basic intent and meaning of the "new 
and material" evidence standard; the old and new versions 
are, at bottom, consistent as to the essential requirement 
that new evidence cannot be cumulative or redundant, and must 
be probative and material on the factual bases required to 
substantiate the claim.  On this point, the Board finds that 
the 1996 rating decision sufficiently notified the veteran of 
what, essentially, the "new and material" evidence standard 
entails.)      

That said, even after the veteran was provided full VCAA 
notice applicable to both issues during the appeal period, 
and after the issuance of the SOC, the sole communication 
from the veteran is the filing of a VA Form 9.  In Form 9, he 
did not further explain why he believes VA had erred in 
denying his claim, as he was advised he could do in the cover 
letter accompanying the SOC; nor did he opt to exercise his 
right to testify at a Board hearing in connection with his 
appeal, at which time he would have had another opportunity 
to provide lay or medical evidence; nor did he tell VA that 
additional relevant evidence exists but that he needs help to 
obtain it.  Moreover, even after the veteran was notified in 
writing (in February 2004) of additional time period after 
certification of appeal within which he could send additional 
evidence to the Board, neither he nor his accredited service 
representative did so.  After the filing of the VA Form 9, 
the only communication from either the veteran or his 
representative is the VA Form 646, submitted without argument 
or additional evidence.  The veteran did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, duty-to-assist letter, as well as the 
unfavorable rating decisions, why the claim was denied.  He 
was told about his and VA's respective claim development 
responsibilities, and was on notice that he himself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable as to either issue on appeal.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA outpatient treatment records, C&P examination 
findings appropriate to an evaluation of the increased rating 
claim, and the veteran's statements submitted in support of 
the claim.  The veteran was given an opportunity to testify 
before the Board in connection with this claim, but elected 
not to do so.  As to the new and material evidence issue, 
with absolutely no evidence other than repeated lay 
allegation that service connection is warranted for a 
psychiatric disorder (in this instance, solely by virtue of 
the filing of a September 2001 claim to reopen), the Board, 
again, does not find basis to for further evidentiary 
development on this issue, much less basis to reopen the 
claim.  Based upon the foregoing, the Board concludes that VA 
has met its duty-to-assist obligations.     


ORDER

No new and material evidence sufficient to reopen the 
previously denied and final claim of entitlement to service 
connection for an acquired psychiatric disorder having been 
received, the claim is not reopened and remains denied.  

An increased disability rating for service-connected 
bronchial asthma, currently evaluated as 30 percent 
disabling, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


